Citation Nr: 1421133	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right eye disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO.

This matter was remanded by the Board in June 2013 and again in September 2013.  As all indicated development, particularly in the most recent remand, was not undertaken, the Board must again remands this matter for substantial compliance with its previous remand directions.  See infra.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the electronic claims processing system, Veterans Benefits Management System (VBMS).  

There are also documents contained in the Virtual VA electronic filing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the complete electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain compliance with the Board's prior remand in September 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

In this regard, remand is necessary to obtain an addendum medical opinion after a complete review of the evidence of record.

The physician examiner who conducted the March 2014 VA examination provided an incomplete medical opinion and did not address all questioned posed in the prior remand.  

Furthermore, the examiner remarked that she was not able to locate the October 13, 1955 record on VBMS.  

After searching VBMS, the Board realizes that the October 1955 examination conducted in connection with separation from service was mislabeled with an incorrect date.  The "receipt date" is September 23, 1955.  

The Board would appreciate the electronic claims folder being sent to the same examiner who performed the 2014 VA examination so that she may render an addendum opinion.  

Lastly, the Board notes that a negative nexus opinion was rendered based upon the evidence the VA physician reviewed, however, the Board finds that another opinion must be issued after a complete review of the evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take all indicated action to deliver the claims folder to the VA examiner who performed the March 2014 examination.  If she is unavailable, another appropriate VA physician should be sought.  

The materials contained in the electronic claims file (VBMS and Virtual VA) should be made available for review by the examiner.  If the examiner does not have electronic access to such documents, the RO must ensure that the examiner receives a hard copy printout of any missing documents.  

Additional medical evidence also has been associated with the electronic file since the VA examination in March 2014.  All such new evidence should be reviewed by the examiner who should address each of the remand directives noted in the September 2013.  The questions have been noted below for convenience.  

*The examiner is requested to identify all current right eye disabilities and for each disability identified, indicate whether such is a congenital or developmental defect or refractive error.  If so, the examiner should indicate whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during his period of service. 

*If the Veteran has a right eye disability that is not a congenital or developmental defect or refractive error, is it at least as likely as not that such disability had its clinical onset during service or otherwise was due to an event or incident of the period of active service.

*In rendering a diagnosis and medical opinion, the examiner is asked to comment on the March 2009 diagnosis of large angle strabismus of the right eye and the congenital cataracts that was diagnosed in the July 2013 VA examination.

In addressing these questions, please provide supporting rationale as opposed to supplying a concise statement rendering the opinion.  For instance, discussion of medical principles that the physician has considering in coming to his/her opinion is requested.  

3. The AOJ then should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the requested actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the response to the preceding paragraphs, the claim remaining on appeal must be readjudicated in light of all the evidence of record. If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case must be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


